Citation Nr: 0302751	
Decision Date: 02/12/03    Archive Date: 02/19/03

DOCKET NO.  00-09 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for cerebral atrophy, to include as due to 
exposure to Agent Orange.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for peripheral neuropathy, to include as due to 
exposure to Agent Orange.

3.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for behavioral changes, to include as due to 
exposure to Agent Orange.


(The issues of entitlement to service connection for cerebral 
atrophy, to include as due to exposure to Agent Orange; 
peripheral neuropathy, to include as due to exposure to Agent 
Orange; and behavioral changes, to include as due to exposure 
to Agent Orange, will be the subject of a later decision.)



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. McDonald, Senior Counsel


INTRODUCTION

The veteran served on active military duty from February 1967 
to February 1970.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
New York, New York (RO).

By a statement from the veteran's representative received in 
June 2001, the issue of entitlement to service connection for 
a psychiatric disorder was raised.  This issue has not been 
developed for appellate review and is therefore referred to 
the RO for appropriate disposition.

The Board is undertaking additional development on the merits 
of the issues of entitlement to service connection for 
cerebral atrophy, to include as due to exposure to Agent 
Orange; peripheral neuropathy, to include as due to exposure 
to Agent Orange; and behavioral changes, to include as due to 
exposure to Agent Orange, pursuant to authority granted by 38 
C.F.R. § 19.9(a)(2) (2002).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  38 C.F.R. § 20.903 (2002).  After giving the 
notice and reviewing any response to the notice, the Board 
will prepare a separate decision addressing these issues.  




FINDINGS OF FACT

1.  The veteran's claims for entitlement to service 
connection for cerebral atrophy, to include as due to 
exposure to Agent Orange; peripheral neuropathy, to include 
as due to exposure to Agent Orange; and behavioral changes, 
to include as due to exposure to Agent Orange were denied by 
a Board decision dated in June 1998.

2.  Additional evidence received subsequent to the Board 
decision in 1998 includes private and VA medical records 
received from the Social Security Administration.

3.  The additional evidence with regard to the veteran's 
claim to reopen his claims of entitlement to service 
connection for cerebral atrophy, peripheral neuropathy, and 
behavioral changes, is so significant that it must be 
considered in order to fairly decide the merits of the 
claims.


CONCLUSION OF LAW

Evidence submitted to reopen the claims of entitlement to 
service connection for cerebral atrophy, to include as due to 
exposure to Agent Orange; peripheral neuropathy, to include 
as due to exposure to Agent Orange; and behavioral changes, 
to include as due to exposure to Agent Orange is new and 
material, and therefore, the claims are reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 2002); 
38 C.F.R. §§  3.104, 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board initially notes that while the Veterans Claims 
Assistance Act of 2000, was enacted during the pendency of 
the veteran's appeal, the Veterans Claims Assistance Act 
explicitly provides that, "[n]othing in [38 U.S.C.A. § 
5103A] shall be construed to require [VA] to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in [38 
U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f) (West Supp. 
2002).  As the veteran has not identified any service or VA 
medical records which are not already in the claims file, the 
Board finds that there is no additional duty to assist prior 
to his submission of new and material evidence.

The Board further finds that there is no additional duty to 
notify the veteran.  Although the RO decided this case on the 
merits, based on the Board's finding herein, the Board finds 
that the veteran is not prejudiced by not being notified of 
the laws and regulations regarding the reopening of his 
claims.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The veteran filed his claim to reopen the issues of 
entitlement to service connection for cerebral atrophy, to 
include as due to exposure to Agent Orange; peripheral 
neuropathy, to include as due to exposure to Agent Orange; 
and behavioral changes, to include as due to exposure to 
Agent Orange prior to August 2001.

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. 
§§ 1110, 1131 (West Supp. 2002); 38 C.F.R. § 3.303, 3.304 
(2002).  Service connection may be granted for a disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, a veteran had active wartime service for ninety 
days or more and active service in Vietnam between January 9, 
1962 and May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent containing dioxin 
or 2,4-dichlorophenoxyacetic acid, and may be presumed to 
have been exposed during such service to any other chemical 
compound in an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  See Section 201 of the 
"Veterans Education and Benefits Expansion Act of 2001," 
Pub.Law No. 107-103; 115 Stat. 976 (2001) (to be codified at 
38 U.S.C.A. § 1116).  Additionally, presumptive service 
connection is warranted for certain specified diseases 
associated with exposure to herbicide agents even when there 
is no record of such disease during service.  Id. 

In this regard, the veteran's DD Form 214 indicates that he 
served in Vietnam.  However, cerebral atrophy, chronic and 
persistent peripheral neuropathy, and behavioral changes, are 
not disorders that are granted service connection on a 
presumptive basis due to Agent Orange exposure.  

A Board decision dated in June 1998 denied the veteran's 
claims of entitlement to service connection for cerebral 
atrophy, to include as due to exposure to Agent Orange; 
peripheral neuropathy, to include as due to exposure to Agent 
Orange; and behavioral changes, to include as due to exposure 
to Agent Orange.  Evidence submitted at that time, included 
the testimony of the veteran at a personal hearing before the 
Board, and VA and private medical records showing diagnoses 
of cerebral atrophy, chronic peripheral neuropathy, and 
behavioral changes.

Prior Board decisions are final, and may be reopened only 
upon the receipt of additional evidence that, under the 
applicable statutory and regulatory provisions, is both new 
and material.  38 U.S.C.A. §§ 5108, 7104.  Title 38, Code of 
Federal Regulation, Section 3.156(a) states that new and 
material evidence means evidence which was not previously 
submitted to agency decisionmakers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, "so significant that it must be considered in 
order to fairly decide the merits of the claim."  See also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The evidence received subsequent to July 1989, consists of 
records from the Social Security Administration, to include 
medical records.  These medical reports bear "directly and 
substantially" upon the issues of entitlement to service 
connection for cerebral atrophy, to include as due to 
exposure to Agent Orange; peripheral neuropathy, to include 
as due to exposure to Agent Orange; and behavioral changes, 
to include as due to exposure to Agent Orange.  Further, this 
evidence is "so significant that it must be considered in 
order to fairly decide the merits of the claim."  

Accordingly, as new and material evidence has been received 
since the June 1998 Board decision with regard to the 
veteran's claim of entitlement to service connection for 
cerebral atrophy, to include as due to exposure to Agent 
Orange; peripheral neuropathy, to include as due to exposure 
to Agent Orange; and behavioral changes, to include as due to 
exposure to Agent Orange, the claims are reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence has been submitted to reopen the 
issues of entitlement to service connection for cerebral 
atrophy, to include as due to exposure to Agent Orange; 
peripheral neuropathy, to include as due to exposure to Agent 
Orange; and behavioral changes, to include as due to exposure 
to Agent Orange.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

